DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00284-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

IN RE: HOUSEHOLD FINANCE
CORPORATION, HOUSEHOLD BANK         §     ORIGINAL PROCEEDING
(SB), N.A., AND HOUSEHOLD CREDIT
SERVICES, INC.

§





MEMORANDUM OPINION
PER CURIAM
            Relators have filed a motion to dismiss this original proceeding, and all other parties have
been given notice of the filing of this motion.  Relators represent that the parties have reached an
agreement to settle the underlying litigation and to dismiss this proceeding.  On September 21, 2004,
we granted a stay of this proceeding to permit the parties to finalize their agreement.  Because
Relators have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), our stay is
lifted, Relators’ motion is granted, and the proceeding is dismissed.
Opinion delivered November 3, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)